                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    HAO LIU,                                           Case No. 19-cv-01515-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE DISMISSAL AND
                                                v.                                         VACATING HEARING
                                   9

                                  10    WELLS FARGO BANK, N.A.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                              Pro se plaintiff Liu’s complaint was dismissed under Rule 12(b)(6), with leave to amend,
                                  13
                                       because it was not intelligible. Dkt. No. 20. Liu filed an amended complaint that did not provide
                                  14
                                       any clarity, Dkt. No. 25, and a “joinder” motion that is equally unclear, Dkt. No. 26.
                                  15
                                              Because Liu has not substantively addressed the Court’s concern in the prior dismissal
                                  16
                                       order, the case is dismissed without prejudice under Rule 41(b). The hearing scheduled for
                                  17
                                       September 12, 2019, is vacated.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: September 5, 2019
                                  20

                                  21
                                                                                                    JAMES DONATO
                                  22                                                                United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        HAO LIU,
                                   4                                                          Case No. 19-cv-01515-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        WELLS FARGO HOME MORTGAGE, et
                                   7    al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 6, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Hao Liu
                                       1811 Drake Drive
                                  18   Allen, TX 75002
                                  19

                                  20
                                       Dated: September 6, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
